Detailed Action
Summary
1. This office action is in response to the amendment filed on July 11, 2022. 
2. Applicant has canceled claim 2.
3. Applicant has amended claim 1. Claim 1 is amended herein to incorporate the allowable subject matter of claim 2.
4. Claims 1 and 3-11are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Justin King on 7/27/22.
Examiner initiated an interview to correct the dependency of the claim. Consequently, an agreement  was reached (see an interview summary). The following corrections are made.
Claim 3:
 
The circuit of claim [[2]] 1 , wherein an increased amount of the load resistance of each of the resistors generated due to the increase of the temperature and a decreased amount of the transistor resistance generated due to the increase of the temperature together keep a total resistance of the variable resistive circuit within a predetermined range.
Claim 4:
The circuit of claim [[2]] 1 , further comprising a bandgap circuit configured to generate the input voltage having the zero-temperature coefficient.
Claim 9:
The circuit of claim [[2]] 1, wherein the output transistor comprises a gate configured to receive the driving voltage, and the circuit further comprises a calibration switch configured to electrically couple the gate to the ground terminal under a calibration mode 3Application No. 17/182,267 and to electrically isolate the gate from the ground terminal to receive the driving voltage under an operation mode. 
Allowable subject matter
7. Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the variable resistive circuit comprises: a plurality of resistors electrically coupled in series each having a load resistance and a positive-temperature coefficient and each having a current input terminal and a current output terminal; and a plurality of switch transistors each electrically coupled between the current output terminal of one of the resistors and a ground terminal, wherein one of the switch transistors turns on according to a control voltage variable with a temperature change to enable the corresponding one of the resistors and generates a transistor resistance having a negative temperature coefficient."
 	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-11, claims 3-11 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839